 Case 3:18-cv-00835-CHB Document 35 Filed 01/28/19 Page 1 of 5 PageID #: 148




                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY


JAY HOUSTON, on Behalf of Himself and        Case No. 3:18-cv-00825-JHM-RSE
All Others Similarly Situated,

                       Plaintiff,

      v.

PAPA JOHN'S INTERNATIONAL, INC., et.
al.,
                  Defendants.


ASHLEY PAGE, on Behalf of Herself and All    Case No. 3:18-cv-835-CHB
Others Similarly Situated,

                       Plaintiff,

      v.

PAPA JOHN’S INTERNATIONAL, INC., et
al.,
                  Defendants.


JAMIAH GREER, on Behalf of Herself and       Case No. 3:19-cv-00025-RGJ
All Others Similarly Situated,

                       Plaintiff,

      v.

PAPA JOHN’S INTERNATIONAL, INC.

                       Defendant.



                 CASE MANAGEMENT ORDER NO. 1

      Having considered Plaintiffs’ Motion to Transfer and Consolidate Related Actions and

Appoint Interim Co-Lead Counsel,
 Case 3:18-cv-00835-CHB Document 35 Filed 01/28/19 Page 2 of 5 PageID #: 149




          IT IS HEREBY ORDERED that:

          1.   Pursuant to LR 40.1(b) and Fed. R. Civ. P. 42(a), Page v. Papa John’s Int’l, Case

No. 3:18-cv-835-CHB and Greer v. Papa John’s Int’l, Case No. 3:19-cv-00025-RGJ, are

transferred and reassigned to the undersigned Judge and consolidated into Houston v. Papa

John’s Int’l, Case No. 3:18-cv-00825-JHM-RSE (the “Master File”) (the consolidated actions are

referred to herein as the “Consolidated Action”).

          2.   An original of this Order shall be filed by the Clerk in the Master File and on the

individual dockets for the Page and Greer actions. The individual Page and Greer actions at

3:18-cv-835-CHB and 3:19-cv-00025-RGJ, respectively, shall thereafter be closed.

          3.   The Clerk shall send notice of this Order to counsel of record in the Consolidated

Action.

          4.   The Consolidated Action is re-captioned: In Re: Papa John’s Employee and

Franchisee Employee Antitrust Litigation, No. 3:18-cv-00825-JHM-RSE. Subsequent filings in

the Consolidated Action shall bear this caption and be made only in the Master File.

          5.   The Court requests the assistance of counsel in calling to the attention of the Clerk

of this Court the filing or transfer of any case that might properly be consolidated as part of the

Consolidated Action.

          6.   When a case that arises out of the same subject matter as the Consolidated Action

is hereinafter filed in this Court or transferred from another Court, the Clerk of this Court shall:

               a.      file a copy of this Order in the separate file for such action;

               b.      mail a copy of this Order to the attorneys for the plaintiff(s) in the newly

                       filed or transferred case and to any new defendant(s) in the newly filed or

                       transferred case; and




                                                  2
 Case 3:18-cv-00835-CHB Document 35 Filed 01/28/19 Page 3 of 5 PageID #: 150




               c.      make the appropriate entry in the Master File for the Consolidated Action.

       7.      Each new case that arises out of the subject matter of the Consolidated Action,

which is filed in this Court or transferred to this Court, shall be consolidated with the

Consolidated Action and this Order shall apply thereto, unless (i) a party objects to

consolidation, as provided for herein, or to any provision of this Order, within 10 days after the

date upon which a copy of this Order is served on counsel for such party by the filing an

application for relief; and (ii) this Court deems it appropriate to grant such application. Nothing

in the foregoing shall be construed as a waiver of Defendants’ right to object to consolidation of

any subsequently filed or transferred related action.

       8.      The law firms of McCune Wright Arevalo, LLP, Lieff Cabraser Heimann &

Bernstein, Lowey Dannenberg, P.C., and Scott+Scott Attorneys at Law LLP are hereby

appointed as Interim Co-Lead Class Counsel for the Consolidated Action. Interim Co-Lead

Counsel shall provide general supervision of the activities of all plaintiffs’ counsel and shall have

the following responsibilities and duties to perform or delegate as appropriate:

               a.      to brief and argue motions;

               b.      to initiate and conduct discovery, including, without limitation,

                       coordination of discovery with Defendants’ counsel and the preparation of

                       written interrogatories, requests for admissions, and the requests for

                       production of documents;

               c.      to direct and coordinate the examination of witnesses in depositions;

               d.      to act as spokesperson at pretrial conferences;

               e.      to initiate and conduct any settlement negotiations with counsel for

                       Defendants;




                                                 3
 Case 3:18-cv-00835-CHB Document 35 Filed 01/28/19 Page 4 of 5 PageID #: 151




               f.       to provide general coordination of the activities of all plaintiffs’ counsel

                        and to delegate work responsibilities to selected counsel, as may be

                        required in such a manner as to lead to the orderly and efficient

                        prosecution of this litigation and to avoid duplication or unproductive

                        effort;

               g.       to consult with and employ experts;

               h.       to receive and review periodic time reports of all attorneys on behalf of

                        plaintiffs and to determine if the time is being spent appropriately and for

                        the benefit of plaintiffs and the proposed class; and

               i.       to perform such other duties as may be expressly authorized by further

                        order of this Court.

       9.      The Moore Law Group is appointed as Liaison Counsel and Radice Law Firm is

appointed as Interim Counsel. They will assist in representation of plaintiffs and the proposed

class as requested by Interim Co-Lead Counsel.

       10.     The Consolidated Action shall be subject to the following schedule, leading up to

a Rule 16 Conference:

ACTION                                                 DEADLINE

Plaintiffs must file a consolidated amended            Within 21 days after the appointment of
class action complaint (“CAC”)                         Interim Co-Lead Class Counsel

Defendants’ responses to the CAC                       45 days after the filing of the CAC

Plaintiffs’ opposition to any motions to dismiss       45 days after Defendants’ responses

Defendants’ replies in support of any motions
to dismiss                                             30 days after Plaintiffs’ opposition




                                                   4
Case 3:18-cv-00835-CHB Document 35 Filed 01/28/19 Page 5 of 5 PageID #: 152




    IT IS SO ORDERED.




                                                       January 28, 2019




                                     5
